                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CR-137-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )        ORDER
                                                        )
 JAMES MICHAEL HARDIN,                                  )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Seal” (Document

No. 141) filed August 26, 2020. In accordance with the Local Rules, the Court has considered the

Motion to Seal, the public’s interest in access to the affected materials, and alternatives to sealing.

The Court determines that no less restrictive means other than sealing is sufficient inasmuch as the

Government’s Response to Defendant’s Motion to Reduce Sentence contains sensitive and private

information that is inappropriate for public access, including medical and personal identifying

information. Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

141) is GRANTED, and the Government’s Response to Defendant’s Motion to Reduce Sentence

(Document No. 140) is sealed until further Order of this Court.


                                               Signed: August 26, 2020




      Case 3:17-cr-00137-RJC-DCK Document 143 Filed 08/27/20 Page 1 of 1
